—Order, Supreme Court, New York County (Paula Omansky, J.), entered September 18, 1998, which, in an action by a tenant against her landlord and another tenant for personal injuries allegedly caused by inadequate building security against the assaultive tendencies of the other tenant, granted the landlord’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The action was properly dismissed as against the landlord. Evidence tending to show the landlord’s awareness of possible harassment of plaintiff by the other tenant did not tend to *281show its awareness of the other tenant’s alleged violent propensities and there was otherwise no showing that the assault was foreseeable (see, Firpi v New York City Hous. Auth., 175 AD2d 858, 859, lv denied 78 NY2d 864; Gill v New York City Hous. Auth., 130 AD2d 256, 260; cf., Burgos v Aqueduct Realty Corp., 92 NY2d 544, 550-551). Concur — Sullivan, J. P., Williams, Rubin, Andidas and Friedman, JJ.